      Case 2:20-cv-01613-HB Document 19 Filed 08/04/20 Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
JACQUELINE WILLIAMS HOLLEY           :             CIVIL ACTION
                                     :
             v.                      :
                                     :
TEVA PHARMACEUTICALS USA, INC.,      :
et al.                               :             NO. 20-1613


                              MEMORANDUM
Bartle, J.                                              August 4, 2020

         Plaintiff Jacqueline Williams Holley has sued

defendants Teva Pharmaceuticals USA, Inc. (“Teva USA”), Teva

Women’s Health, LLC, Duramed Pharmaceuticals, Inc., a division

of Barr Pharmaceuticals, Inc., and Teva Women’s Health, Inc. for

personal injuries in this products liability action as a result

of an allegedly defective intrauterine device.        The action was

originally filed in the Court of Common Pleas of Philadelphia

County and removed to this court on the basis of diversity of

citizenship and the requisite amount in controversy.         See 28

U.S.C. § 1441(a); 28 U.S.C. § 1332.      Before the court is the

motion of the plaintiff to remand the action to the state court.

See 28 U.S.C. § 1447(c).

         It is undisputed that the complaint was filed in the

Court of Common Pleas at 11:27 a.m. on March 25, 2020.         All

defendants were served at 11:45 a.m.      Defendants then filed

their Notice of Removal in this court on March 25, 2020, at
       Case 2:20-cv-01613-HB Document 19 Filed 08/04/20 Page 2 of 6



5:14 p.m. and the Notice of Removal in the Court of Common Pleas

at 6:08 p.m.

          For this court to have subject matter jurisdiction

under § 1332, there must be complete diversity of citizenship,

that is, the citizenship of no plaintiff and no defendant shall

be the same.    Johnson v. SmithKline Beecham Corp., 724 F.3d 337,

346 (3d Cir. 2013).    For this purpose, a corporation is deemed a

citizen of both its state of incorporation and the state where

it has its principal place of business.        Id. at 347.    However,

even where there is complete diversity, an action may not be

removed from the state court where a defendant is a citizen of

the state where the action is filed.       28 U.S.C. § 1441(b)(2).

Thus if a defendant corporation has its principal place of

business in Pennsylvania, the forum state, the action may not be

removed to this federal court sitting in the Eastern District of

Pennsylvania.

          It is undisputed that plaintiff is a citizen of Ohio

and that none of the defendants is a citizen of that state.

While complete diversity exists, the parties vigorously argue

over the location of Teva USA’s principal place of business.

Plaintiff contends that it is in Pennsylvania while Teva USA

asserts that it is in New Jersey.1       Plaintiff’s motion to remand




1.   Teva USA is incorporated in the state of Delaware.
                                   -2-
       Case 2:20-cv-01613-HB Document 19 Filed 08/04/20 Page 3 of 6



depends on the resolution of this factual issue since, as noted

above, removal from the Court of Common Pleas to this court is

proper if its principal place of business is in New Jersey but

improper if it is in Pennsylvania.

          The burden of proof rests on Teva USA as the party

asserting this court’s subject matter jurisdiction.          Kokkonen v.

Guardian Life Ins. Co., 511 U.S. 375, 377 (1994).         Diversity of

citizenship of the parties must exist at the time the complaint

was filed and at the time of removal.       Johnson, 724 F.3d at 346.

          The Supreme Court in Hertz Corp. v. Friend, 559 U.S.

77 (2010), facing circuit conflicts, established the definition

of principal place of business.      The Court held that this phrase

“is best read as referring to the place where a corporation’s

officers direct, control, and coordinate the corporation’s

activities.”   Hertz Corp., 559 U.S. at 92–93.        The Court

described that place, as had the lower courts, as the

corporation’s “nerve center,” which “should normally be the

place where the corporation maintains its headquarters.”              Id. at

93.   The nerve center is “not simply an office where the

corporation holds it board meetings (for example, attended by

directors and officers who have travelled there for the

occasion).”    Id.   The Court emphasized that a corporation’s

nerve center is a single place within a state.         Id. at 95.      In

deciding this issue, courts must be wary of jurisdictional

                                   -3-
      Case 2:20-cv-01613-HB Document 19 Filed 08/04/20 Page 4 of 6



manipulation.   Id. at 96-97.    The Supreme Court’s goal is to

provide a simple and straightforward jurisdictional test in the

interest of predictability, judicial economy, and the need to

avoid gamesmanship.

          We turn to the facts which the parties have placed in

the record after a period of discovery.

          The headquarters and principal place of business of

Teva USA was located in North Wales, Pennsylvania in July 2018

when it publicly announced that it was moving its headquarters

to Parsippany, New Jersey where it had leased 345,000 square

feet of office space.   An incentive for the move was the

commitment of the State of New Jersey to a $40 million tax

incentive plan.   In addition to Teva USA, the Governor of New

Jersey, Philip Murphy, also announced the move in July 2018.

The actual move took place as of January 1, 2020.        Since that

date, the North Wales facility has been used as a distribution

center.

          The two top officers of Teva USA are Brendon O’Grady,

who is the President and CEO, and Asaph Naamon, who is the

Senior Vice-President and Chief Financial Officer.        They are

involved in making “corporate activity direction, control, and

coordination decisions.”    Although Mr. O’Grady lives in Florida,

both he and Mr. Naamon have their offices in Parsippany,

New Jersey.   Since January 1, 2020, subject to the later closure

                                  -4-
      Case 2:20-cv-01613-HB Document 19 Filed 08/04/20 Page 5 of 6



of the office due to the coronavirus pandemic, they have made

corporate decisions there, and Mr. O’Grady has conducted “Town

Hall Meetings” for Teva USA employees from that location.

           Other high-level officers, such as Deborah Griffin,

Deb Peterson, Dough McCormack, and Joerg Tillman, whose roles

and responsibilities “are limited and specialized” and focus on

“specific segments of Teva USA’s business” also have offices in

Parsippany, New Jersey, although Ms. Griffin, a Senior Vice

President and Chief Accounting Officer, also has an office in

North Wales, Pennsylvania.    The Corporate Secretary, Brian

Shanahan, has his office in West Chester, Pennsylvania.

           Teva USA’s Board of Directors consists of three

members.   Mr. O’Grady serves as Chair while Mr. Naamon and Ms.

Griffin make up the remainder of the Board.       As noted above, all

three have offices in Parsippany.

           The evidence clearly establishes that the headquarters

of Teva USA has been in Parsippany, New Jersey since January 1,

2020 and was at that location when this case was filed and then

removed to this court in March.     While this large corporation

not surprisingly has officers who live and have offices at

various other sites, Parsippany, New Jersey is the place where

“high level officers direct, control, and coordinate the

corporation’s activities.”    Hertz Corp., 559 U.S. at 80.           It is



                                  -5-
      Case 2:20-cv-01613-HB Document 19 Filed 08/04/20 Page 6 of 6



the nerve center of Teva USA.     There is no evidence of corporate

manipulation to create diversity of citizenship.

         Accordingly, Teva is not a citizen of Pennsylvania.

This court has subject matter jurisdiction under § 1332(a), and

the motion of plaintiff to remand this action to the Court of

Common Pleas of Philadelphia County will be denied.




                                  -6-
